Citation Nr: 0007435	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  92-25 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an earlier effective date than September 11, 
1991, for the assignment of a 100 percent rating for 
schizophrenia.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1968 to May 1970.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, Puerto Rico, (hereinafter RO).  
 

FINDINGS OF FACT

1.  A May 1991 Board decision denied the veteran's claim for 
a rating in excess of 70 percent for schizophrenia.  A motion 
for reconsideration of this decision or revision of this 
decision based on clear and unmistakable error has not been 
presented.    

2.  A claim for an increased rating for schizophrenia was 
received on September 11, 1991; no document received after 
the May 1991 Board decision and prior to September 11, 1991, 
can be construed as a formal or informal claim to reopen the 
claim for an increased rating for schizophrenia.   

 
CONCLUSION OF LAW

An effective date earlier than September 11, 1991, for a 
grant of a 100 percent rating for schizophrenia is not 
warranted.  38 U.S.C.A. §§ 5107, 5110(a) (West 1991); 
38 C.F.R. § 3.400(r) (1999).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date of an award based on a reopened claim, 
except as provided by 38 C.F.R. § 20.1304(b)(1), is the date 
of receipt of the claim to reopen or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(r).    

Under certain circumstances, a report of hospitalization or 
examination may be construed as an informal claim to reopen.  
38 C.F.R. § 3.157.

A May 6, 1991, Board decision denied the veteran's claim for 
a rating in excess of 70 percent for schizophrenia.  
Thereafter, the veteran filed a claim for an increased rating 
for schizophrenia that was received at the RO on September 
11, 1991.  A September 1994 Board decision granted a 100 
percent rating for schizophrenia, and the RO by rating action 
dated in November 1994 established September 11, 1991, as the 
effective date for this rating.  

While it has been contended that the effective date for the 
100 percent rating for schizophrenia should have been 
assigned from 1970, absent a determination that the May 6, 
1991, Board decision was the product of clear and 
unmistakable error or an order of reconsideration of this 
decision from the Board Chairman, an effective date earlier 
than May 6, 1991, cannot be assigned.  See 
38 C.F.R. § 20.1100.  The record does not reflect a motion 
for revision of the May 1991 Board decision under the 
provisions of 38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. §§ 20.1400-1411 (1999) or a motion for the Chairman 
to reconsider this decision pursuant to 38 U.S.C.A. § 7103; 
38 C.F.R. § 20.1000-1003 (West Supp. 1999).  Absent such a 
successful collateral attack on the May 6, 1991, Board 
decision, an effective date earlier than May 6, 1991, cannot 
be assigned. 

Reviewing the evidence and contentions of record submitted 
after the May 1991 Board decision, there is no document dated 
prior to September 11, 1991, which can be construed as a 
formal or informal claim to reopen the claim for a rating in 
excess of 70 percent for schizophrenia.  Therefore, the 
effective date assigned by the RO for the 100 percent rating 
for schizophrenia was in accord with the provisions of 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r) cited above.  
These legal provisions are controlling, and a review of the 
applicable legal criteria reveals no provision which would 
warrant entitlement to an effective date earlier than 
September 11, 1991, for the benefit in question.  
Accordingly, the veteran's claim must be denied.  


ORDER

Entitlement to an earlier effective date than September 11, 
1991, for the assignment of a 100 percent rating for 
schizophrenia is denied.  




		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

